NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ASTRAZENECA LP, AKTIEBOLAGET DRACO,
KBI INC., AND KBI-E INC., »
Plain,tiffs-Appellants,
V.
MYLAN PHARMACEUTICALS INC.,
Defendant-Appellee.
2011-1506 .
Appeal from the United States DiStrict Court for the
District of DelaWare in case no. 08-CV-0453, Chief Judge
Gregory M. Sleet;.
ON MOTION
ORDER
Astrazeneca LP, Aktieb01aget Drac0, KBI Inc., and
KBI-E Inc. move for a 14-day extension of tirne, until
Oct0ber 14, 2011, to file their principal brief My1an
Pharmaceutica1s, Inc. opposes
Upon consideration thereof

AsTRAzENEcA LP v. MYLAN PHARMA
IT ls ORDERED THAT:
The motion is granted
FoR THE CoURT
SEP 2 1 2011
/s/ J an H0rba1__\;
Date J an Horba]y
Clerk
cc: Ge0rge F. Pappas, Esq. -
Nico1e W. Staft`ord, Esq. FgLE{)
U.S. COURT 0F APPEAl.S FC|R
321 rHsF€nsnA1_cme»1n
SEP 21 2011
JAN HDRBALY
OLERK